

AMENDMENT NO. 11


TO THE
AMENDED AND RESTATED ADVISORY AGREEMENT


This Amendment No. 11 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of November 7, 2018, by and among
Steadfast Income REIT, Inc., a Maryland corporation (the “Company”), Steadfast
Income REIT Operating Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”), and Steadfast Income Advisor, LLC, a Delaware limited
liability company (the “Advisor”). The Company, the Operating Partnership and
the Advisor are collectively referred to herein as the “Parties”. Capitalized
terms used but not defined herein shall have the meaning set forth in the
Advisory Agreement (as defined below).


W I T N E S S E T H


WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated and effective as of May 4, 2010 (as amended to date,
the “Advisory Agreement”), which provides for, among other matters, the
management of the Company’s and the Operating Partnership’s day-to-day
activities by the Advisor;


WHEREAS, the Advisory Agreement may be renewed for an unlimited number of
successive one-year terms and the current term of the Advisory Agreement expires
November 15, 2018; and


WHEREAS, pursuant to Section 28 (Modification) of the Advisory Agreement, the
Parties desire to amend the Advisory Agreement to (i) amend the terms of the
payment of the Acquisition Fee payable to the Advisor as set forth herein, (ii)
amend the terms of the payment of the Disposition Fee payable to the Advisor as
set forth herein, (iii) provide for the payment of a Loan Coordination Fee (as
defined below) to the Advisor pursuant to the terms set forth herein and (iv)
renew the term of the Advisory Agreement for an additional one-year term ending
on November 15, 2019.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:


ARTICLE I
AMENDMENT


In order to give effect to the Parties’ agreement to amend the Advisory
Agreement and to renew the term of the Advisory Agreement for an additional
one-year term, the Advisory Agreement is hereby amended as follows:


Section 1.1    Amendment to Section 1 (Definitions). Section 1 of the Advisory
Agreement hereby is amended to add the following definition immediately
preceding the definition of the term “Loans” therein:


Loan Coordination Fee means the fees payable to the Advisor pursuant to Section
9(g).


- 1 -



--------------------------------------------------------------------------------




Section 1.2    Amendment to Section 9(a) (Acquisition Fees). Section 9(a) of the
Advisory Agreement hereby is deleted in its entirety and replaced with the
following:


(a) Acquisition Fees. The Advisor shall receive an Acquisition Fee payable by
the Company as compensation for services rendered in connection with the
investigation, selection and acquisition (by purchase, investment or exchange)
of Investments as set forth in Section 3(b) hereof. The total Acquisition Fees
payable to the Advisor or its Affiliates shall equal 2.0% of the Cost of
Investment; provided, however, that the total Acquisition Fee payable by the
Company to the Advisor or its Affiliates shall equal 0.5% of the Cost of
Investment in the event that proceeds from a prior Sale of an Investment are
used to fund the acquisition of an Investment. The Acquisition Fee will be
inclusive of the Acquisition Expenses associated with such Investment, plus the
amount of any debt associated with, or used to fund the investment in, such
Investment. Notwithstanding anything herein to the contrary, the payment of
Acquisition Fees by the Company shall be subject to the limitations on
acquisition fees contained in (and defined in) the Articles of Incorporation.
The Advisor shall submit an invoice to the Company following the closing of each
Investment, accompanied by a computation of the Acquisition Fee. Generally the
Acquisition Fee shall be paid to the Advisor at the closing of the transaction
upon receipt of the invoice by the Company; provided, however, that such
Acquisition Fee shall be paid to an Affiliate of the Advisor that is registered
as a FINRA member broker-dealer if applicable laws or regulations prohibit such
payment to be made to a Person that is not a FINRA member broker-dealer. In
addition, payment of the Acquisition Fee may be deferred, in whole or in part,
as to any transaction in the sole discretion of the Advisor. Any such deferred
Acquisition Fees shall be paid to the Advisor without interest at such
subsequent date as the Advisor shall request.


Section 1.3    Amendment to Section 9(c) (Disposition Fee). Section 9(c) of the
Advisory Agreement hereby is deleted in its entirety and replaced with the
following:


(c) Disposition Fee. In connection with a Sale of an Investment and in the event
of the sale of the entire Company (a “Final Liquidity Event”), in either case
when the Advisor or any Affiliate of the Advisor provides a substantial amount
of services as determined by a majority of the Independent Directors, the
Company shall pay to the Advisor or its Affiliate a Disposition Fee equal to (x)
with respect to a Sale of an Investment, 1.5% of the Contract Sales Price of the
Investment sold; and (y) with respect to a Final Liquidity Event, (i) 0.5% of
the total consideration paid in a Final Liquidity Event if the price per Share
paid to Stockholders is less than or equal to $9.00; (ii) 0.75% of the total
consideration paid in a Final Liquidity Event if the price per Share paid to
Stockholders is between $9.01 and $10.24; (iii) 1.00% of the total consideration
paid in a Final Liquidity Event if the price per Share paid to Stockholders is
between $10.25 and $11.24; (iv) 1.25% of the total consideration paid in a Final
Liquidity Event if the price per Share paid to Stockholders is between $11.25
and $12.00; and (v) 1.50% of the total consideration paid in a Final Liquidity
Event if the price per Share paid to Stockholders is greater than or equal to
$12.01, provided, however, that the price per Share paid to Stockholders as
listed in each of clauses (i) through (v) of this Section 9(c) shall be adjusted
for any special distributions, stock splits, combinations, recapitalizations or
any similar transaction with respect to the Company’s Shares.


Any Disposition Fee payable under this Section 9(c) may be paid in addition to
real estate commissions paid to non-Affiliates, provided that the total real
estate commissions (including such Disposition Fee) paid to all Persons by the
Company for the Sale of each


- 2 -



--------------------------------------------------------------------------------




Real Estate Asset shall not exceed 6.0% of the Contract Sales Price. Substantial
assistance in connection with a Sale may include the preparation of an
investment package (for example, a package including a new investment analysis,
rent rolls, projections, tenant information regarding credit and lease terms, a
property title report, an environmental report, a structural report and
exhibits), coordination of the procurement and review of appraisals and required
third-party reports, or other such substantial services performed in connection
with a Sale. The Advisor shall submit an invoice to the Company following the
closing or closings of each disposition, accompanied by a computation of the
Disposition Fee. Generally, the Disposition Fee shall be paid to the Advisor at
the closing of the transaction upon receipt of the invoice by the Company;
provided, however, that such Disposition Fee shall be paid to an Affiliate of
the Advisor that is registered as a FINRA member broker-dealer if applicable
laws or regulations prohibit such payment to be made to a Person that is not a
FINRA member broker-dealer. In addition, payment of the Disposition Fee may be
deferred, in whole or in part, as to any transaction in the sole discretion of
the Advisor. Any such deferred Disposition Fees shall be paid to the Advisor
without interest at such subsequent date as the Advisor shall request.


Section 1.4    Addition of Section 9(g) (Loan Coordination Fee). The following
paragraph (g) hereby is added to the end of Section 9 of the Advisory Agreement
immediately after Section 9(f) (Changes to Fee Structure):


(g) Loan Coordination Fee. As compensation for services rendered in connection
with any financing or refinancing of any debt (in each case, other than at the
time of the acquisition of an Investment), the Company will pay the Advisor or
one of its Affiliates a Loan Coordination Fee equal to 0.5% of the initial
amount of new debt financed or the amount of any debt refinanced or the
Company’s proportionate share of the initial amount of new debt financed or the
amount of any debt refinanced in the case of Investments made through a Joint
Venture.


Section 1.5    Renewal of Advisory Agreement. Pursuant to Section 28 of the
Advisory Agreement, the Parties hereby amend Section 17 (Term of Agreement) to
renew the term of the Advisory Agreement, effective as of November 15, 2018, for
an additional one-year term ending on November 15, 2019.


ARTICLE II
MISCELLANEOUS


Section 2.1    Continued Effect. Except as specifically set forth herein, all
other terms and conditions of the Advisory Agreement shall remain unmodified and
in full force and effect, the same being confirmed and republished hereby. In
the event of any conflict between the terms of the Advisory Agreement and the
terms of this Amendment, the terms of this Amendment shall control.


Section 2.2    Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.




- 3 -



--------------------------------------------------------------------------------




Section 2.3    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware.


[Remainder of page intentionally left blank]




- 4 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date first written above.


STEADFAST INCOME REIT, INC.
 
 
By:
/s/ Ella S. Neyland
Name:
Ella S. Neyland
Title:
President







STEADFAST INCOME REIT OPERATING PARTNERSHIP, L.P.


By:
STEADFAST INCOME REIT, INC.,
 
its general partner



    
By:
/s/ Ella S. Neyland
Name:
Ella S. Neyland
Title:
President







STEADFAST INCOME ADVISOR, LLC




By:
/s/ Rodney F. Emery
Name:
Rodney F. Emery
Title:
CEO





- 5 -

